15 So. 3d 862 (2009)
Rudolph PINKNEY, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-0558.
District Court of Appeal of Florida, First District.
July 29, 2009.
Rudolph Pinkney, pro se, Petitioner.
Bill McCollum, Attorney General, and Trisha Meggs Pate, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal of the September 5, 2007, judgment and sentence in Leon County Circuit Court case number 2006-CF-0636-A. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
WOLF, WEBSTER, and CLARK, JJ., concur.